


Exhibit 10.47

 

 

 

 

 

 

 

 

 

 

 

CANADIAN TAX MATTERS AGREEMENT

 

AMONG

GENERAL ELECTRIC COMPANY

GENERAL ELECTRIC CAPITAL CORPORATION

GECMIC HOLDINGS INC.

GE CAPITAL MORTGAGE INSURANCE COMPANY (CANADA)

AND

GENWORTH FINANCIAL, INC.

MADE AS OF

MAY 24, 2004

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 


CANADIAN TAX MATTERS AGREEMENT

 

 

AMONG                                                                                                                                                                                               
GENERAL ELECTRIC COMPANY, a company incorporated under the laws of the State of
New York,

                                                                                                                                                                                                                                               
                                (hereinafter referred to as “GE”)

 

AND                                                                                                                                                                                                                    
GENERAL ELECTRIC CAPITAL CORPORATION, a company incorporated under the laws of
the State of Delaware,

 

                                                                                                                                                                                                                                               
                                (hereinafter referred to as “GECC”)

 

AND                                                                                                                                                                                                                    
GECMIC HOLDINGS INC., a company incorporated under the laws of Canada,

 

                                                                                                                                                                                                                                               
(hereinafter referred to as “GECMIC Holdings”)

 

 

AND                                                                                                                                                                                                                    
GE CAPITAL MORTGAGE INSURANCE COMPANY (CANADA), a company duly incorporated
under the laws of Canada,

 

(hereinafter referred to as the “Company”)

 

AND                                                                                                                                                                                                                    
GENWORTH FINANCIAL, INC., a company incorporated under the laws of Delaware,

 

(hereinafter referred to as “Genworth”).

 

RECITALS:

 

 

A.                                   Pursuant to the Master Agreement (“Master
Agreement”) dated May 24, 2004 among GE, GECC, GEI, Inc., a company incorporated
under the laws of the State of Delaware (“GEI”), GE Financial Assurance
Holdings, Inc., a company incorporated under the laws of the State of Delaware
(“GEFAHI”), and Genworth, Genworth has agreed, inter alia, to acquire the
outstanding shares of stock of certain subsidiaries of GE.

B.                                     Pursuant to the US Tax Matters Agreement
dated May 24, 2004 between GE, GECC, GEI, GEFAHI, and Genworth, GE and Genworth
have entered into an arrangement governing the US tax affairs of the
subsidiaries and businesses acquired pursuant to the Master Agreement.

 

--------------------------------------------------------------------------------


 

C.                                     GECMIC Holdings has agreed to sell, and
Genworth has agreed to acquire (through a Canadian subsidiary) all of the issued
and outstanding shares of the Company , for fair market value consideration (the
“Share Transfer”), such Share Transfer to occur immediately before a proposed
initial public offering of Genworth shares.

D.                                    In connection with the Share Transfer, the
parties wish to set out their agreement with respect to certain tax matters
relating to the Company.

 

 

NOW, THEREFORE, IN CONSIDERATION OF THE SHARE TRANSFER, THE PARTIES HERETO AGREE
AS FOLLOWS:

 

1.                                      Definitions

1.1           “Taxes” means all federal, provincial, municipal, territorial,
foreign or other taxes, imposts, levies, rates, assessments and government fees,
charges or dues lawfully assessed, levied, or imposed against the Company,
including all income, capital gains, excise, sales, use, property, capital,
goods and services, business transfer, value added, compensation, social
security, payroll, employment, privilege, franchise, licence and school taxes
and custom and import duties, and includes all interest, fines, and penalties
with respect thereto.

1.2           “Tax Returns” means all reports, returns, and other documents
filed or required to be filed by the Company in respect of Taxes or in respect
of or pursuant to any domestic or foreign federal, provincial, state, municipal,
territorial or other taxing statute.

2.                                       Tax Return Filing

2.1                                 The Company shall be responsible for
preparing and filing of the Company’s Tax Return for the taxation year of the
Company ended December 31, 2004 (the “2004 Return”).  The 2004 Return will be
subject to review, adjustment and approval by GE, which approval may not be
unreasonably withheld.  The Company shall prepare a draft 2004 Return in
sufficient time to enable GE to review the draft 2004 Return and resolve any
outstanding issues, so that the final 2004 Return may be filed on or before its
due date.

2.2                                 Subject to section 2.3, GE has the right to
cause the Company to claim less than the maximum allowable deduction in respect
of reserves (the “Under-Reserve”) in its 2004 Canadian Tax Returns.  The
Under-Reserve shall not exceed the amount that will generate an excess of CAD
$72,000,000 of Canadian federal and provincial income tax over the Canadian
federal and provincial income tax the Company would pay absent the
Under-Reserve.

 

2

--------------------------------------------------------------------------------


 

GE shall notify the Company and Genworth of its decision to exercise its right
sufficiently in advance of the time the Company is required to deliver the draft
Tax Return.

2.3

a)                                      In order for GE to be able to assert its
right under section 2.2 the Company must reasonably determine that after having
paid the Taxes resulting from the Under-Reserve, the Company will be able to
comply with the Insurance Companies Act and have adequate regulatory capital to
carry on its business in a manner consistent with applicable regulatory
guidelines, overall prudence based on the in force business, the Company’s
reasonable growth expectations, volatility in the investment portfolio, and
capital efficiency.

b)                                     If the Company reasonably determines that
it cannot pay the Taxes resulting from the Under-Reserve and meet the
obligations in a), then before GE can exercise its rights in section 2.2, the
Company and Genworth shall consult and agree on a method for Genworth to supply
the required additional regulatory capital to the Company or for the Company to
otherwise satisfy the obligations in a) in sufficient time to facilitate timely
payment of such Taxes and filing of Tax Returns.

c)                                      If Genworth reasonably determines that
it does not have sufficient liquidity to supply the additional regulatory
capital required in b), then GE shall lend or otherwise provide to Genworth an
amount up to the required additional regulatory capital without interest or
other cost to Genworth, but no more than is required for Genworth to maintain
sufficient liquidity after supplying the required additional regulatory capital.

d)                                     To the extent Genworth uses funds not
lent or provided to it by GE to supply additional regulatory capital to enable
the Company to pay any or all of the Taxes resulting from the Under-Reserve, GE
shall reimburse Genworth for Genworth’s opportunity cost of foregone
investment.  To the extent the Company pays any or all of the Taxes resulting
from the Under-Reserve without additional regulatory capital from Genworth, GE
shall reimburse the Company for the Company’s opportunity cost of foregone
investment.  In determining the amount of these reimbursements from time to time
the foregone investment shall be reduced as the Company recovers Taxes as a
result of reinstating maximum reserve claims for taxation years after 2004,
which the Company undertakes to do as soon as practicable.

 

3

--------------------------------------------------------------------------------


 

e)                                      If GE disagrees with the determinations
in b) or c), any party can send the matter to arbitration for a decision. 
Section VII of the Master Agreement shall govern these arbitrations.

2.4                                 The Company agrees that it shall take no
actions outside of the ordinary course of business that would result in a
reduction in the Company’s regulatory capital, unless GE is notified of and
approves such action.

2.5                                 Unless otherwise agreed by GE, until any
loan or other funding made by GE to Genworth pursuant to Section 2.3c) hereof
has been repaid to GE, the Company shall claim the maximum allowable deduction
in respect of its reserves in its Canadian Tax Returns for taxation years ending
after 2004, to the extent of its taxable income before reserve deductions. 
Genworth shall repay any loan or other funding received from GE pursuant to
Section 2.3c) hereof as soon as is reasonably possible.  In all events, Genworth
shall repay such loan or other funding no later than the date by which the
Company recovers the excess Canadian tax described in Section 2.2 hereof (as a
result of reinstating maximum reserve claims for taxable years after 2004).

2.6                                 The Company shall not amend or re-file any
Tax Return in respect of any taxation period ending on or before December 31,
2004 without the prior written consent of GE, which consent shall not be
unreasonably withheld.

 

4

--------------------------------------------------------------------------------


 

3.                                       Further Assurances

The parties agree that they shall, from time to time and at all reasonable times
hereafter, do and execute or cause to be done and executed, all such further
acts as may reasonably be required to give effect to this Agreement.

4.                                       The preamble to this Agreement shall
form an integral part of this Agreement.

5.                                       This Agreement shall be governed by and
will be construed in accordance with the laws of the Province of Ontario and the
laws of Canada applicable therein.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement on •, 2004.

GENERAL ELECTRIC COMPANY

 

 

 

 

 

 

Per:

/s/ Dennis D. Dammerman

 

Dennis D. Dammerman

 

Vice Chairman and Executive Officer

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

Per:

/s/ James A. Parke

 

James A. Parke

 

Vice Chairman and Chief Financial Officer

 

 

 

 

 GECMIC HOLDINGS INC.

 

 

 

 

 

 

Per:

/s/

 

 

 

 

GE CAPITAL MORTGAGE INSURANCE COMPANY (CANADA)

 

 

 

 

 

 

Per:

/s/

 

 

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

 

 

Per:

/s/ Joseph J. Pehota

 

Joseph J. Pehota

 

Senior Vice President

 

6

--------------------------------------------------------------------------------
